Title: Ambrose Spencer to James Madison, 22 October 1834
From: Spencer, Ambrose
To: Madison, James


                        
                            
                                Sir 
                            
                            
                                
                                    Albany N. Y.
                                
                                 October 22d. 1834.
                            
                        
                        
                        My neighbor & friend E. C. Delavan Esqr. of this City, being about to proceed to Virginia, &
                            the vicinity of your residence, I have taken the liberty altho’ personally unknown to you, to offer him this letter of
                            introduction—Mr. Delavan’s devotion to the great cause of temperance, would indeed supersede the necessity of any
                            introduction; but I confess I take an interest, in an interview between two gentlemen, whom I so highly esteem.
                        I flatter myself that I am not unknown to you; during the eight years that you presided over the government
                            of the U. S. I was an ardent, tho’ unobtrusive supporter of your Administration, and on your first election I had the
                            pleasure as an elector to cast a vote for you. I would now say, were it not flattery, that your Administration was marked
                            with wisdom, forbearance & patriotism.
                        Your life has been prolonged undoubtedly for wise purposes, & I beg you to believe that I entertain
                            the most profound respect for your person, & deep gratitude for your eminent public services. With sincere esteem
                            Your Obedt. servt.
                        
                            
                                A Spencer 
                            
                        
                    